Per Curiam,
Upon the argument of this case, we were asked to quash the appeal for the reason that the appellant’s paper-book was fatally defective. The statement of the question involved is whohv *279wanting. The paper-book is not complete in that the record is not printed in full. It is further apparent, from an inspection of the assignments of error, that they are not specifically assigned in accordance with our rules, the general conclusions of the court only being set forth and not the language in which the said conclusions are stated.
• Anyone of these objections would be fatal but combined they are of such a grave character that they cannot be remedied by amendment. The motion of the appellee is, therefore, allowed. Appeal quashed.